Citation Nr: 1545835	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  14-13 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to December 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Fort Harrison, Montana.

The Veteran was provided a January 2015 hearing via video teleconference before the undersigned Veterans Law Judge.

The issue of entitlement to service connection for DJD of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus is etiologically related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, tinnitus is related to service.  
38 U.S.C.A. §§ 101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Board is granting the claim for tinnitus, no further discussion of the duties to notify and assist is necessary.

Service Connection Legal Authority

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Tinnitus

The Veteran contends that he has tinnitus as a result of acoustic trauma during service in the Navy, including from his work as an interior communications electrician and a gyro-compass technician.  He has consistently reported that his tinnitus had its onset during service or shortly after separation.  At a January 2012 VA examination, and at the January 2015 Board hearing, he testified that he reported tinnitus during his separation examination but was told that it would likely improve.    

The Veteran's lay statements regarding acoustic trauma are competent and credible.  Resolving reasonable doubt in favor of the appellant, the Board finds that he was exposed to the reported acoustic trauma in service.  

A January 2013 VA audiology examiner opined that, "In my opinion [the Veteran's] tinnitus was less likely than not a result of hazardous noise exposure in the service.  Rationale: His hearing was normal at the time he left the service.  His STR's are silent with regard to tinnitus.  He has not described any event or illness which may have caused the tinnitus." 
 
The Board finds that the evidence is at least in equipoise on the question of whether currently diagnosed tinnitus is related to acoustic trauma during service.  Although the January 2013 examiner opined that tinnitus was not related to service, that opinion was speculative as the examiner apparently did not consider the Veteran's lay testimony, including his statement that he did report tinnitus at separation.  A Veteran is competent to describe observable symptoms such as ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statement that his current tinnitus had its onset in service is competent and credible.  

The evidence is at least in equipoise and thus the Veteran must prevail.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran contends that his currently diagnosed lumbar spine DJD is related to multiple back injuries in service.  He stated in September 2012 that the Cortizone injections he received for his back pain during service may have caused degeneration.  At the January 2015 Board hearing, he asserted that his service connected left and right knee conditions have aggravated his back condition.  Although he was provided a VA examination in January 2013 and an opinion in February 2014, both of which provided negative nexus opinions, the Board finds that a new examination is necessary to address his claims of aggravation by either the Cortizone injections or the service-connected knee disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA joints examination to ascertain the current nature and etiology of his lumbar spine DJD.  The examiner should be requested to render an opinion regarding the following:

a).  Whether it is at least as likely as not (50 percent or more probability) that the Veteran's lumbar spine DJD is related to his active duty service, to include the Cortizone injections he received during service for the treatment of low back pain.  

b).  Whether it is at least as likely as not (50 percent or more probability) that the Veteran's lumbar spine DJD is proximately due to or, alternatively, permanently aggravated by his service-connected bilateral knee condition. 

If it is determined that aggravation exists, the examiner should identify the baseline level of severity of the back condition prior to aggravation and the level of severity of the back condition due to aggravation. 

"Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  In addressing the question of aggravation, the examiner should be informed that temporary or intermittent flare-ups of an injury or disease are not sufficient to be considered "aggravation" unless the underlying condition, in contrast with symptoms, has worsened.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


